                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ROBERT G. MOYA,

       Plaintiff,

v.                                                      Civ. No. 18‐494 GBW/KRS

CITY OF CLOVIS, et al.,

       Defendants.


     ORDER TO FILE AMENDED MOTION TO WITHDRAW PURSUANT TO
                         D.N.M.LR‐CIV. 83.8

       THIS MATTER comes before the Court on Plaintiff counsel’s Unopposed Motion

to Withdraw. Doc. 80. The relevant local rule requires that such a motion “must

indicate consent of the client represented by the withdrawing attorney and: …

statement of the client’s intention to appear pro se ….” D.N.M.LR‐Civ. 83.8(a). The

instant motion clearly states Mr. Moya’s intention to proceed pro se, but it does not

expressly indicate his consent to the withdrawal of counsel. As such, it must be denied.

       IT IS THEREFORE ORDERED that Plaintiff’s counsel, Jennifer J. Wernersbach

and Susan M. Porter, shall file an amended motion to withdraw no later than January

17, 2020. The amended motion must either indicate Mr. Moya’s consent or follow the

procedures described in D.N.M.LR‐Civ. 83.8(b).



                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent
